Case 1:15-cr-00867-RMB Document 565-4 Filed 10/22/19 Page 1of1

CRN World Africa Americas Asia Australia China Europe Middle East India UK a Edition v

 

 

2:13 p.m. ET, October 17, 2019

What you need to know
¥ Pence says Turkey raised Halkbank indictment after

= The latest: Vice President Mike Pence

said Turkey has agreed to a ceasefire in negotiations concluded
Syria. From CNN's Sarah Westwood

= The terms: The Syrian Kurds/Syrian Vice President Mike Pence said the topic of Halkbank, the state-owned Turkish bank that was
Democratic Forces (SDF) must dismantle indicted Tuesday, came up during ceasefire talks with Turkish President Recep Tayyip Erdogan.
their defensive fortifications and pull
troops from the borcler to appease Turkey. G6

= What this means for the US: Pence said
today the US will “continue to engage” in “When we concluded the negotiations, the topic was raised,”
Syria, but “not militarily.” Pence said during a news conference in Ankara, Turkey. “We

f, informed them that this was a matter for the Southern District of
New York.”

CNN reported this week that Erdogan had previously urged President Trump in a phone call to
drop a potential DOJ indictment into the state-owned Turkish bank Halkbank. Trump told
Erdogan he would have his people look into it.

The US indicted Halkbank on Tuesday on charges related to evading sanctions on Iran.

Ee

Pence: The US will "continue to engage" in Syria,
but "not militarily"

From CNN's Nikki Carvajal, Sarah We:

 

wood and Matthew Hoye

 
